                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

AUDOBAN SOCIETY OF PORTLAND,
et al.,                                                             1:17-cv-69-CL (lead)
                                                                    1:17-cv-98-CL (trailing)
               Plaintiffs,                                          1:17-cv-468-CL (trailing)
                                                                    1:17-cv-531-CL (trailing)
       v.
                                                                    JUDGMENT
RYAN ZINKE, et al.,

               Defendants.

TULELAKE IRRIGATION DISTRICT, et al.,

            Defendant-Intervenors.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mark D. Clarke filed a Findings and Recommendation (ECF No. 215),

and the matter is now before this court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72(b).

Numerous parties filed objections to the Findings and Recommendation. Accordingly, I have

reviewed the file of this case de novo. See 28 U.S.C. § 636(b)(1)(c); McDonnell Douglas Corp.

1 –ORDER
v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). I find no error and

conclude the report is correct.

       Magistrate Judge Clarke’s Findings and Recommendation (ECF No. 215) is adopted.

Motions and cross-motions for summary judgment ## 143, 146, 157, 159, 161, and 162 are

GRANTED. Motion # 148 is GRANTED in part and DENIED in part. The remaining motions,

including motion to strike # 232, are DENIED.

IT IS SO ORDERED.

       DATED this 6th day of April, 2020.



                                            _______/s/ Michael J. McShane________
                                                    Michael McShane
                                                United States District Judge




2 –ORDER
